Title: Levett Harris to Thomas Jefferson, 25 September 1810
From: Harris, Levett
To: Jefferson, Thomas


          
            dear Sir,
            St Petersburg 13/25 September 1810.
          
           I have the pleasure of transmitting You herewith a copy of the last work of Count John Potocky of which he requests your Acceptance.
           Mr John Spear Smith has lately returned from an interesting tour in the interior, where he has been received & treated by the principal nobility with great destinction.  As Mr. Adams since his arrival here, has releived me some what of the burthen of public business I find that I am now able to absent myself for a time from my post without injury to the interests confided to me. I therefore purpose spending the next Winter at Paris & shall set out in Company with Mr J. S. Smith in November next. We shall be provided from hence with all the letters necessary to secure us, the reception we may wish & to see that great & interesting Capital with every advantage.
          I am with ye highest Consideration & Respect
          
            dear Sir, Your most Obed. Servt
            
 Levett Harris
          
        